IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED
DERRICK DESHAWN WILKERSON,

             Appellant,

 v.                                                     Case No. 5D13-4074

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 18, 2014

 Appeal from the Circuit Court
 for Osceola County,
 Jon B. Morgan, Judge.

 James S. Purdy, Public Defender, and
 Edward J. Weiss, Assistant Public
 Defender, Daytona Beach, for Appellant.

 Pamela Jo Bondi, Attorney General,
 Tallahassee, and Rebecca Roark Wall,
 Assistant Attorney General, Daytona
 Beach, for Appellee.


PER CURIAM.

      We affirm on all issues but write to address a scrivener’s error in the written

sentencing order.

      The court orally pronounced that “as to Count-II, you’ll be sentenced to 25 years

in the Florida Department of Corrections, 10 of which is a firearm mandatory/minimum . .

. .” In conflict with the oral pronouncement, the written sentence reflects that a twenty-
year firearm mandatory minimum was imposed on Count II.1 The written sentence should

be corrected to conform to the oral pronouncement. Croskey v. State, 71 So. 3d 199 (Fla.

5th DCA 2011) (remanding for correction of erroneous written sentencing order to

conform to oral pronouncement; explaining that written order imposing a twenty-year

mandatory minimum pursuant to section 775.087(2)(a)2., Florida Statutes (2008), was

erroneous where the jury specifically found appellant possessed but did not discharge a

firearm and trial judge’s oral pronouncement of a ten-year minimum mandatory sentence

pursuant to section 775.087(2)(a), Florida Statutes (2008), was correct); see also Douglas

v. State, 39 Fla. L. Weekly D1251 (Fla. 1st DCA June 11, 2014) (affirming judgment and

sentence but remanding for correction of written sentence to match oral pronouncement).

       AFFIRMED; REMANDED for correction of scrivener’s error.

TORPY, C.J., SAWAYA and PALMER, JJ., concur.




       1
         The written sentence not only conflicts with the oral pronouncement but it also
conflicts with the jury’s verdict finding that “the defendant did actually possess and carry
display, use or threaten to use a firearm.” See § 775.087(2)(a), Fla. Stat. (2011)
(providing that a defendant who possesses a firearm during the commission of the offense
shall be sentenced to a minimum term of imprisonment of ten years). On Count II, the
jury did not find that the defendant discharged the firearm.


                                             2